IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

ROBERT RAY ABBOTT,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-1989

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed February 9, 2016.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Robert Ray Abbott, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of habeas corpus is dismissed. See Baker v. State, 878 So.
2d 1236 (Fla. 2004).

WOLF, ROWE, and BILBREY, JJ., CONCUR.